Citation Nr: 1436812	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-42 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from June 12, 1993 to December 3, 2001, and in excess of 50 percent from December 3, 2001.  

2.  Entitlement to a disability rating for acne in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1990 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA).  The September 2008 rating decision granted service connection for PTSD and assigned a 30 percent rating for the entire appeal period from June 12, 1993.  The April 2009 denied a disability rating for acne in excess of 10 percent for the entire appeal period.  A November 2009 rating decision assigned a disability rating of 50 percent for PTSD from December 3, 2001, thus creating a "staged" initial rating for different periods.  Although a higher initial disability rating has been assigned for PTSD for one stage of the rating, as reflected in the November 2009 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A November 2011 rating decision granted TDIU from December 3, 2001 to November 17, 2008, the date a schedular 100 percent was assigned which rendered TDIU moot because a TDIU is awarded only where the schedular rating is "less than total."  See 38 C.F.R. 
§ 4.16(a) (2013).  The Veteran has not asserted that he was unemployable prior to December 3, 2001 due to PTSD or any other service-connected disabilities.  The record reflects that the Veteran was working until August 2001.  Accordingly, entitlement to a TDIU is not before the Board on appeal. 

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the initial rating period from June 12, 1993 to September 10, 2001, the service-connected PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the initial rating period from September 11, 2001 to September 6, 2007, the service-connected PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

3.  For the initial rating period from September 7, 2007, the service-connected PTSD has been manifested by total occupational and social impairment. 

4.  For the increased rating period on appeal, the service-connected acne has been manifested by acne, papules, pustules, and keloids affecting less than 20 percent of the Veteran's entire body, less than 20 percent of exposed areas, and has required near continuous systemic corticosteroid therapy. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD from June 12, 1993 to September 10, 2001 have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met during the initial rating period from September 11, 2001 to September 6, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent disability rating for PTSD have been met during the initial rating period from September 7, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period on appeal, the criteria for a disability rating of 60 percent for acne have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the issue of initial ratings for PTSD, the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection for PTSD.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of an increased rating for acne, the VA Regional Office (RO) issued a January 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

VA has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements by the Veteran and his spouse in support of his claims.  Therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

With respect to entitlement to a higher initial rating for PTSD, the Veteran underwent a VA general examination in October 1993 and VA mental examinations in June 1995, February 2003, and January 2009.  The Board finds that, taken together, these examinations are adequate for rating purposes because they were performed by medical professionals, and were based on review of the record and history and symptomatology from the Veteran and thorough examinations of the Veteran.  The examiners reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinions offered.  Nieves-Rodriguez, 22 Vet. App 295; Barr, 21 Vet. App. 303.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the claim for increased initial rating for PTSD.  38 C.F.R. § 3.159(c)(4). 

The Board has considered the June 2014 representative statement requesting new VA examinations for acne and PTSD because the most recent examinations were in 2009 and the current severity of the Veteran's condition is unknown; however, neither the Veteran nor the representative asserted that acne or PTSD have worsened since the most recent VA examinations.  In consideration of the foregoing, the Board finds that the representative's request for other VA medical examinations is merely an argument and is not based on an actual assertion of worsening from the Veteran or the evidence of record of worsening of the service-connected acne or PTSD; therefore, further medical examinations are not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Moreover, the Board is granting the maximum schedular rating for acne for the entire appeal period, and granting the maximum schedular rating for PTSD starting September 7, 2007.  Therefore, no purpose would be served by providing the Veteran with more current VA examinations to assess the current severity of the Veteran's acne and PTSD because such examinations could not result in higher disability ratings for earlier rating periods.

With respect to the claim for increased rating for acne, as to the duty to assist, the Veteran was afforded a VA examination in December 2008 to evaluate the acne.  The Board finds that this examination is adequate for rating purposes because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinion offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the claim for increased rating for acne.  38 C.F.R. § 3.159(c)(4). 

The Board finds that the Veteran has had adequate opportunity to submit evidence and arguments in support of the appeal, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that the evidence of record does not reflect a change in the severity of the Veteran's acne over the course of the rating period on appeal; therefore, staged ratings are not warranted for acne.  However, the record does reflect a change in the severity of the Veteran's PTSD over the course of the initial rating period on appeal; therefore, as discussed in more details below, staged ratings are warranted for PTSD.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD Initial Rating Analysis

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran disagreed with the initial disability rating assigned for PTSD.  He did not indicate any specific symptoms or impairments in support of a higher initial rating.  In both the notice of disagreement and substantive appeal, the Veteran just indicated he was appealing the initial rating.   


PTSD Rating from June 12, 1993 to September 10, 2001

The Veteran asserts that a higher initial disability rating than 30 percent is warranted for the service-connected PTSD during the period from June 12, 1993 to September 10, 2001.  After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from June 12, 1993 to September 10, 2001, the weight of the evidence reflects that PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130.

At the May 1995 RO hearing conducted in connection with the claim for service connection, the Veteran reported he had nightmares, flashbacks, irritability, exaggerated startle response, trouble sleeping, and panic attacks two to three times per week, and that he had general friends but not close friends because it was hard for him to trust people.  The Board finds that the Veteran is competent to describe most symptoms of PTSD and is credible with respect to such descriptions.

At the June 1995 VA examination conducted in conjunction with the service connection claim, the Veteran reported that he had a part-time job as a clerk, and that he resided with his parents who supported him.  Upon examination, the Veteran was found to be oriented by three, his productions were relevant and coherent, mood was anxious but not overly depressed, affect was appropriate, and sleep was erratic.  The Veteran had frequent flashbacks and nightmares pertaining to combat, he was sensitive to loud noises, and his experiences were exaggerated.  The Veteran was hyper vigilant with feelings of detachment and estrangement from people.  He had frequent outbursts of anger, but exercised control not to assault a person who made him angry.  The VA examiner assigned a GAF of 60, which may indicate moderate psychiatric symptoms or moderate difficulty in social and occupational functioning. 

VA treatment records during the period from June 12, 1993 to September 10, 2001 showed that the Veteran stated that he had anxiety and feelings of being on edge as well as poor concentration and irritability.  The Veteran stated that he enjoyed reading and denied panic attacks, obsessions, compulsions, flashbacks, delusions, and hallucinations.  Mental status examination during this period showed that the Veteran was oriented in all three spheres, relevant and coherent, his mood was anxious and depressed, affect was appropriate, sleep was erratic, and he had no anhedonia.  A December 2001 VA treatment note showed that a VA social worker indicated that he had treated the Veteran for PTSD in 1995 and that the Veteran reported he was doing well from 1995 until the September 11, 2001 terrorist attacks.  

Accordingly, the Board finds that the weight of the lay and medical evidence of record indicates that from June 12, 1993 to September 10, 2001, the Veteran's PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130. 

The Board has reviewed all the evidence of record, lay and medical, and finds that for the initial rating period from June 12, 1993 to September 10, 2001, the evidence has not met or more nearly approximated the criteria for a higher 50 percent disability rating for PTSD.  Id.  For this period, the record does not demonstrate occupational and social impairment with reduced reliability and productivity due to symptoms as described for a 50 percent rating for PTSD under DC 9411.  The record reflects that the Veteran had a part-time job during this period as a clerk and towards the end of the period he was working as a pharmaceuticals salesman before being laid off in August 2001 for economic reasons.  This is some evidence that the Veteran was minimally functionally impaired, if at all, as shown by the ability to develop from a working as a clerk to working as a pharmaceutical sales representative.  Moreover, working as a pharmaceutical salesman, the Veteran would have had to regularly interact with physicians and pharmaceutical company executives, which indicates that the Veteran was not socially impaired.  The Veteran also stated that he had general friends but no close friends during this period.  This is evidence that the Veteran was able to carry on relationships even though some of these relationships were not very close; this supports a finding that the Veteran was able to maintain effective relationships and is not indicative of difficulty in establishing and maintaining effective work and social relationships.  Therefore, the totality of the evidence demonstrates that the Veteran did not have occupational and social impairment with reduced reliability and productivity due to PTSD symptoms as listed or similar to those listed under the 50 percent rating for PTSD.  Moreover, the weight of the lay and medical evidence of record reflects that the Veteran lost his job due to economic reasons and not due to PTSD symptoms.  

Aside from the reported panic attacks during the May 1995 RO hearing, which seems to be an isolated complaint because it was not mentioned elsewhere in the record during this period, the Veteran did not exhibit symptomatology described or similar to the ones listed under a 50 percent rating (flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships) from June 12, 1993 to September 10, 2001.  

Finally, for the initial rating period from June 12, 1993 to September 10, 2001, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional impairment as reflected by the GAF score which was assessed at 60 is not consistent with a 50 percent rating for PTSD, and more closely approximate a level of functional impairment congruent with a 30 percent rating for PTSD.  
38 C.F.R. § 4.130.   The Board finds that, for the initial rating period from June 12, 1993 to September 10, 2001, the Veteran's PTSD symptoms were mild in degree and were not of the severity indicated for a 50 percent rating for PTSD.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

From September 11, 2001 to September 6, 2007

The Veteran asserts that a higher initial disability rating than 50 percent is warranted for the service-connected PTSD during the period from September 11, 2001 to September 6, 2007.  After a review of all the evidence, lay and medical, the Board finds that for the initial rating period from September 11, 2001 to September 6, 2007, the evidence is in relative equipoise as to whether the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, more nearly approximating the 70 percent rating under DC 9411.  However, during this period, the weight of the lay and medical evidence of record reflects that PTSD has not been characterized by total occupational and social impairment consistent with a 100 percent rating under DC 9411.  38 C.F.R. § 4.130.

As explained above, a December 2001 VA treatment note showed that a VA social worker indicated that he had treated the Veteran for PTSD in 1995 and that the Veteran reported that he was doing well from 1995 until September 11, 2001.  The VA social worker reported that the September 11, 2001 terrorist attacks have restimulated and exacerbated PTSD from the Persian Gulf.  Accordingly, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's PTSD underwent an increase in severity on September 11, 2001, as evidenced by the medical findings and the Veteran's own statements.

At the June 2002 Board hearing conducted in connection with the claim for service connection for PTSD, the Veteran reported having nightmares and problems sleeping.  The Veteran stated that he had a girlfriend and that he was terminated from his job due to the economy.  The Board finds that the Veteran is competent to describe symptoms of PTSD and is credible with respect to such descriptions.

At the February 2003 VA examination conducted in conjunction with the service connection claim, the Veteran reported having intense anxiety, insomnia, and nightmares of war memories.  The Veteran indicated that he was depressed, isolative, his affect was constricted and restricted, and that he did not trust anyone.  The Veteran denied impaired impulse control, suicidal and homicidal ideation, and any history of assaultiveness.  The Veteran stated that he had panic attacks two to three times per week and described checking the door of his residence at least 20 times per night.  Upon examination, the VA examiner found that the Veteran was hyper vigilant, cooperative but agitated, oriented by three, his affect was depressed and anxious, and that he experienced flashbacks.  The VA examiner assigned a GAF score of 45, which demonstrated serious symptoms or serious impairment in social and occupational functioning.  The VA examiner concluded that the Veteran's PTSD significantly impaired him in most areas of function, which is consistent with a 70 percent under DC 9411, but does not rise to the level of total social and occupational impairment to warrant a 100 percent rating under DC 9411.  38 C.F.R. § 4.130.

VA treatment records show that during the period from September 11, 2001 to September 6, 2007 the Veteran reported that he was doing well until the terrorist attacks on September 11, 2001, which he reports increased the PTSD symptoms.  The Veteran consistently stated that he was depressed, isolative, hyper vigilant, anxious, irritable, and had difficulty falling asleep.  Although he denied it a few times, the Veteran consistently indicated that he had suicidal ideation without intent or plan. The Veteran also denied homicidal ideation and audiovisual hallucinations and indicated that he had problems relating to other people but that he had people he could relate to, which does not show total social impairment.  

VA mental status examinations during the period between September 11, 2001 and September 6, 2007 showed that the Veteran was neatly-dressed and groomed and was oriented by three.  The Veteran had fair judgment and insight, intact recent and remote memory, intact attention span and concentration, normal association, but he was markedly depressed, insomniac due to nightmares, anxious, hyper vigilant to paranoid proportions, and had some cognitive deficit, constricted affect consistent with depressed mood, with little pleasure in daily life activities.  The Veteran also reported obsessional rituals such as wearing a gas mask or checking the front door of his residence 20 times per night, which interfered with routine activities.  Towards the end of this period, the Veteran was found to have a delusional system, including reports of having special powers such as reading minds, controlling others' brain waves, and injecting thoughts into others' minds; however, these delusions were not persistent until September 2007.  VA treatment records from September 11, 2001 to September 6, 2007 showed only one GAF score, assigned at 50, which demonstrated serious symptoms or serious impairment in social and occupational functioning consistent with the February 2003 VA examination findings.  

In a February 2007 statement, the Veteran reported that he had frequent nightmares, flashbacks, memory loss, paranoia, explosive behavior, suicidal ideation, panic attacks two to three times per week, and no friends.  The Veteran also stated that he avoided family members and was unable to find and keep a job.  The Board finds that the Veteran is competent to describe symptoms of PTSD and is credible with respect to such descriptions.

Based on the lay and medical evidence above, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from September 11, 2001 to September 6, 2007 appeal, the PTSD disability picture more nearly approximates social and occupational impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and mood, which more nearly approximates a 70 percent disability rating under DC 9411.  
38 C.F.R. § 4.130.

The Board has reviewed all the evidence of record, lay and medical, and finds that for the initial rating period September 11, 2001 to September 6, 2007, the evidence has not met or more nearly approximated the criteria for a higher 100 percent disability rating for PTSD.  Id.  The record does not indicate total occupational and social impairment due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  While the record reflects that the Veteran had a problem-ridden relationship with his wife and mother in law, the Veteran was able to get married and have two children during this period.  Moreover, the record also reflects that at times the Veteran was able to have intimate relationships with his wife and had good relationships with his children.  The Veteran has reported on numerous VA visits that he had a good relationship with his children.  This is evidence that the Veteran was able to carry on relationships even though some of these relationships had problems; this supports a finding that the Veteran was unable to maintain effective relationships, but was not indicative of total social impairment.  The totality of this evidence demonstrates that, for the initial rating period September 11, 2001 to September 6, 2007, the Veteran did not have total social impairment due to PTSD symptoms.  Moreover, the weight of the lay and medical evidence of record reflects that the Veteran lost his job due to economic reasons and not due to PTSD symptoms and that he was unable to find and keep a job, but that he was still able to look for jobs, which is consistent with occupational impairment with deficiencies in most areas to include work and does not more nearly approximate total occupational impairment.  

Aside from the delusions noted in August 2007, which were not persistent at the time, the Veteran did not exhibit symptomatology described for a 100 percent rating (i.e., gross impairment in thought processes or communication; persistent hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name) for the initial rating period September 11, 2001 to September 6, 2007.  The record also reflects that during this period the Veteran had chronic suicidal ideation but that he had no intent or plan to actually commit suicide.  The Veteran has otherwise consistently denied homicidal ideation.  Accordingly, the Board finds that during this period, the Veteran was not in persistent danger of hurting self or others, and did report suicidal ideation without plan or intent during the course of his mental health treatment.  

Finally, for the initial rating period from September 11, 2001 to September 6, 2007, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional impairment as reflected by GAF scores between 45 and 50 are not consistent with a 100 percent rating for PTSD, and more closely approximate a level of functional impairment congruent with a 70 percent rating for PTSD.  The Board finds that, for the initial rating period from September 11, 2001 to September 6, 2007, the Veteran's PTSD symptoms, though severe in degree, were not of the severity indicated for a 100 percent rating for PTSD.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

From September 7, 2007 

The Veteran asserts that a higher initial disability rating than 50 percent is warranted for the service-connected PTSD.  After a review of all the evidence, lay and medical, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from September 7, 2007, the Veteran's PTSD has been manifested by total social and occupational impairment consistent with a 100 percent rating under DC 9411.  38 C.F.R. § 4.130.

A February 2009 statement by the Veteran's spouse indicated that the Veteran had severe PTSD, which manifested in him persistently not being able to keep up with basic activities of daily living including bathing, teeth brushing, and changing. The Veteran's wife also indicated that the Veteran had nightmares, flashbacks, panic attacks, and that he lost urine or bowel control and had been fitted with absorbing underwear.  The Veteran's spouse also indicated that she took care of him, but tried to leave him alone to eat, sleep, and watch television.  She also indicated that the Veteran had thoughts of VA stealing of him, but that this did not happen.  The Board finds that the Veteran's spouse is competent to describe symptoms of PTSD and is credible with respect to such descriptions.  The Board also finds that the disability picture as described by the Veteran's spouse indicates that during the initial rating period from September 7, 2007, the Veteran had intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  

VA treatment records reflecting on this period show that the Veteran reported that he had anxiety in social situations, periodic thoughts of death and suicide, internal anger, little pleasure in life, that he slept approximately 20 hours per day, that he showered once per week, that he got nervous to the extent of having loose bowels, that he could not work, and that he had special powers including reading minds, controlling others' brain waves, and injecting thoughts into others' minds.  Upon examination, symptoms of PTSD were found to include chronic depression, hyper vigilance, suicidal ideation without plan or intent, reluctance to engage with others, persistent delusions, and intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture during the initial period from September 7, 2007, including as shown by VA treatment records and the Veteran's reported symptoms, more nearly approximates total social and occupational impairment due to symptoms of PTSD.

An October 2007 private examination by Industrial Medicine Associates showed that the Veteran reported having difficulty falling asleep, social withdrawal, excessive worry, restlessness, difficulty concentrating, irritability, nightmares, flashbacks to the war, fearfulness of crowds, and auditory hallucinations.  Upon examination, the private examiner indicated that the Veteran was dressed appropriately, his hygiene and grooming were poor, motor behavior was restless, eye contact was poor, and thought process was circumstantial, tangential with marked loosening of associations.  The private examiner indicated that the Veteran's affect was anxious, tense, and irritated, his mood was dysthymic, sensorium was clear, attention and concentration were impaired due to anxiety, recent and remote memory was impaired due to anxiety, insight and judgment were fair, and the Veteran was oriented to the three spheres.  The private examiner noted that the Veteran struggled to perform simple and complete tasks, struggled to maintain concentration and attention, would have difficulty maintaining a regular schedule, learning new tasks, making appropriate decisions, or relating adequately with others.  The private examiner concluded that the Veteran's psychiatric problems significantly interfered with ability to function on a daily basis and that the Veteran needed assistance to manage his own funds.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture shown by the October 2007 private psychiatric examination more nearly approximates total social and occupational impairment due to symptoms of PTSD.

The Veteran underwent a VA examination in January 2009 where the Veteran reported that he lived with his wife, children, and mother-in-law, that he had conflict-ridden relationships with his wife and mother in law, and that he still had some intimate relationship with wife.  The Veteran also reported that he had two children but had no idea about their ages, that he could not maintain basic activities of daily living, such as cleaning his house or clothes, that he bathed once per month, and that he freely defecated in his pants or in bed rather than in the toilet.  The Veteran had no sympathy with his wife complaints that she had to clean after him.  

Upon examination in January 2009, the VA examiner found that the Veteran was dressed in soiled clothes, grooming was poor, and speech was clear and understandable with considerable evidence of profanity.  The Veteran was also found to be pugnacious, angry, irascible, impatient, irritated by what he considered needless questions, and had chronic sleep impairment as well as auditory, visual, and olfactory hallucinations.  The VA examiner indicated that the Veteran had hallucinations and paranoid delusions including a belief that the VA was trying to kill veterans and that toilets talked to him.  The VA examiner noted that there was evidence of markedly impaired reality testing, markedly impaired thinking, judgment, and impulse control, inability to assume even minimal responsibility of activities of daily living, hyper vigilance, and irritability.  The VA examiner concluded that symptoms of PTSD deleteriously impacted the Veteran's social functioning to a severe extent due to marked paranoia and poor judgment and impulse.  The VA examiner also found that symptoms of PTSD deleteriously impacted the Veteran's occupational functioning and that his PTSD underwent marked deterioration since the 2003 VA examination.  The VA examiner noted that despite the Veteran's condition, he was somehow able to have two children as well as some intimate relationships with his wife.  The VA examiner assigned a GAF score of 15.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture shown by the January 2009 VA examination more nearly approximates total social and occupational impairment due to PTSD symptoms.

After a review of all the lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's PTSD and all of the symptoms associated with PTSD more nearly approximates the criteria for a 100 percent rating and has been manifested by total social and occupational impairment consistent with the 100 percent rating under DC 9411 for the initial rating period from September 7, 2007.  The Board has considered all of the lay and medical evidence of record and recognizes that if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).  Therefore, for the reasons stated above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture more closely approximates the 100 percent rating under DC 9411 for PTSD during the initial rating period from September 7, 2007.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

Acne Disability Rating Analysis 

The Veteran is in receipt of a 10 percent rating for the service-connected acne under DC 7899-7806.  The Veteran has an acne-like condition with papules, pustules, and keloids predominantly on his face and chest.  The Veteran contends that he meets the criteria for a 60 percent rating under DC 7806 because he has been receiving monthly corticosteroid injections to treat the service-connected acne.  Specifically, the Veteran explained that he had been receiving corticosteroid injection therapy almost once per month since the early 1990s.  See January 2009 Veteran statement.   

At the outset, the Board finds that the predominant disability of acne more closely approximates dermatitis or eczema; accordingly, DC 7806 is the most appropriate diagnostic code to rate the service-connected acne.  Under DC 7806 (dermatitis or eczema), a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801-7805) depending on the predominant disability. 38 C.F.R. § 4.118.

After a review of the lay and medical evidence of record and resolving doubt in the Veteran's favor, the Board finds that a disability rating of 60 percent for acne is warranted for the rating period on appeal.  The Veteran has stated that he receives injections of Intralesional Kenalog (ILK), a corticosteroid, almost once per month.  See January 2009 Veteran statement.  VA treatment records during the appeal period showed that the Veteran receives ILK injections approximately once every two-to-three months.  The record also reflects that for a number of years the frequency of ILK injections ranged from monthly to every four months.  Moreover, the December 2008 VA examination report showed that the Veteran has an acne-like condition predominantly on the face and chest for which he received many treatments over the years, to include topical medications and Kenalog injections.  The VA examiner noted that the linear keloids have flatted out considerably with Kenalog injections.  Upon physical examination, the VA examiner concluded that the area affected is about 15 percent of the entire body and 9 percent of the exposed area.  

Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran receives near constant systemic corticosteroid therapy for the service-connected acne.  Resolving reasonable doubt in the Veteran's favor, a disability rating of 60 percent is warranted for the rating period on appeal, which is the maximum possible rating under DC 7806.

A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801 - 7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that while the record reflects that the Veteran has some acne-scarring of the face, the Veteran's predominant skin disability most closely approximates a rating based on dermatitis and eczema under DC 7806, and is appropriately rated based on near constant systemic corticosteroid treatment.  Because disabilities under DC 7806 are to be rated either as dermatitis "or" based on as a disfigurement of the head, face, or neck, "or" scars "depending on the predominant disability," the Board finds that the Veteran may not receive separate ratings in addition to the currently-assigned 60 percent rating under DC 7806 for the same disability.  See 38 C.F.R. § 4.118.  Additionally, the Veteran is not shown to have benign neoplasms on the skin, or impairment of function due to the skin disability.  



Extraschedular Consideration

 The Board has considered whether an extraschedular evaluation would have been warranted for the service-connected acne and PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, with respect to a higher initial rating for PTSD, the Board finds that all the symptomatology and occupational impairment caused by the PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9411 specifically provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the PTSD was manifested by symptoms of anxiety, depression, panic attacks, flashbacks, intrusive thoughts, avoidance of reminders of traumatic events, nightmares, anxiety, sleep disturbance, irritability and anger outbursts, difficulties with concentration and memory, social avoidance or isolation, persistent delusions, intermittent inability to perform activities of daily living, grossly inappropriate behavior, and suicidal ideation without intent or plan.  These symptoms are part of or similar to symptoms listed under the applicable schedular rating criteria. 

The schedular rating criteria for PTSD specifically include ratings based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and total occupational and social impairment due psychiatric symptoms.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21.  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's PTSD. 

With respect to an increased rating for acne, the Board finds that the symptomatology and impairment caused by the Veteran's acne is specifically contemplated by the schedular rating criteria.  For the entire rating period, the Veteran's acne has been manifested by acne, papules, pustules, and keloids affecting less than 20 percent of the Veteran's entire body, less than 20 percent of the Veteran's exposed areas, and has required near continuous systemic corticosteroid therapy.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, DC 7806.  The schedular rating criteria, including DC 7806 and the alternative evaluations under DCs 7800 through 7805, specifically provide for disability ratings based on skin disorders and residual scarring affecting the body.  DC 7806 also takes into account topical and systemic therapy.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The grant of total unemployability based on all service-connected disabilities (TDIU), which is one form of extraschedular rating, has been granted.  The TDIU rating (at 100 percent) compensates for the Veteran's inability to obtain or maintain substantially gainful employment due to all service-connected disabilities.  As the PTSD rates based on the degree of occupational impairment caused only by PTSD and related symptoms, and the TDIU provides compensation based on total unemployability due to all service-connected disabilities, there remains no extraschedular question of other occupational impairment due to service-connected disabilities, as any such "extraschedular" rating would constitute prohibited pyramiding by paying compensation under 38 C.F.R. § 3.321(b) for "marked interference" with employment that is already compensated for under the PTSD schedular rating based on "occupational impairment" or under the extraschedular TDIU for "total" occupational impairment.  In the absence of exceptional factors associated with the Veteran's acne or PTSD, the Board finds that the criteria for submission for assignment for extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App at 218, 227 (1995).


ORDER

An initial rating for PTSD, in excess of 30 percent from June 12, 1993 to September 10, 2001 is denied; an initial rating of 70 percent from September 11, 2001 to September 6, 2007, and of 100 percent from September 7, 2007, is granted.  

A disability rating of 60 percent for acne for the entire rating appeal is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


